Case: 18-10896    Date Filed: 09/20/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10896
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:18-cv-00004-LSC-JEO



JAMES KEITH LARRY,

                                                           Petitioner-Appellant,

                                   versus

WARDEN,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (September 20, 2018)



Before MARCUS, EDMONDSON, and HULL, Circuit Judges.
               Case: 18-10896     Date Filed: 09/20/2018   Page: 2 of 4


PER CURIAM:



      Petitioner James Larry, an Alabama state prisoner proceeding pro se, appeals

the dismissal of his 28 U.S.C. § 2254 petition. The district court explained the

applicable law correctly and determined that Petitioner’s section 2254 petition was

an unauthorized second or successive petition. No reversible error has been

shown; we affirm the dismissal.

      In 2010, Petitioner was convicted of aggravated stalking and of criminal

mischief, in violation of Alabama law. The state court sentenced Petitioner to life

imprisonment and to a consecutive 15-year term of imprisonment for his two

convictions. Petitioner’s convictions and sentences were affirmed on direct appeal.

Larry v. State, 107 So. 3d 231 (table) (Ala. Crim. App. 2011). The state court also

denied Petitioner post-conviction relief.

      Petitioner filed his first 28 U.S.C. § 2254 petition in 2012. The district court

denied with prejudice the 2012 petition. This Court then denied Petitioner a

certificate of appealability.

      In January 2018, Petitioner filed the pro se section 2254 petition at issue in

this appeal. Petitioner again sought to challenge his 2010 convictions. The district

court dismissed -- as second or successive -- without prejudice the 2018 petition.




                                            2
               Case: 18-10896     Date Filed: 09/20/2018    Page: 3 of 4


      “We review de novo whether a petition for a writ of habeas corpus is second

or successive.” Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1324 (11th

Cir. 2017) (en banc). We construe liberally pro se pleadings. Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      The Anti-terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides “a stringent set of procedures” that a state prisoner “must follow if he

wishes to file a ‘second or successive’ habeas corpus application challenging that

custody.” Burton v. Stewart, 549 U.S. 147, 152 (2007). In pertinent part, a state

prisoner wishing to file a second or successive habeas corpus petition in the district

court must first move the court of appeals for an order authorizing the district court

to consider such a petition. 28 U.S.C. § 2244(b)(3)(A). Where the prisoner fails to

seek or to obtain such authorization, the district court lacks jurisdiction to consider

the merits of the petition. Burton, 549 U.S. at 152-53.

      The district court committed no error in determining that Petitioner’s 2018

section 2254 petition was second or successive. The record demonstrates -- and

Petitioner does not dispute -- that he already challenged his 2010 state-court

convictions in his earlier-filed 2012 habeas petition, which was dismissed with

prejudice. Because Petitioner has failed to obtain authorization from this Court to

file a second or successive petition, the district court lacked jurisdiction to consider

Petitioner’s 2018 petition. See id.


                                           3
              Case: 18-10896     Date Filed: 09/20/2018    Page: 4 of 4


      Petitioner contends he is entitled to file a second or successive habeas

petition because he raises a claim not raised earlier in his 2012 petition. Although

AEDPA allows the filing of a second or successive section habeas under limited

circumstances, Petitioner must first file with this Court an application for leave to

file a second or successive habeas petition -- and must obtain this Court’s

authorization -- before the district court may consider a newly-raised claim in a

second or successively filed petition.

      AFFIRMED.




                                          4